Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  “the the distal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al US2013/0030430.

Regarding claim 1, Stewart discloses a medical device (12) [see fig.1], comprising: an elongate body (16) having a proximal end and a distal end [fig.1-3];

Regarding claim 2, an expandable element, the at least one spline surrounding the expandable element [0030-0031, 0045, 0046].
Regarding claim 3, wherein the expandable element is a balloon [see fig.2-3, 7, 9, 12].
Regarding claim 4, wherein at least a portion of the distal portion of the at least one spline is insulated [fig.2-3].
Regarding claim 5, wherein the at least one spline (30) has a distal tip, the
distal tip of the at least one spline being coupled with the distal opening of the lumen[see fig.2-3].
Regarding claim 6, wherein the lumen is longitudinally movable from
a first position to a second position, movement of the lumen from the first position to the second position moves the at least one spline from a first linear configuration to a second expanded configuration[ see figures.2-3].
7, wherein advancement of the lumen within the elongate body extends the at least one spline and retraction of the lumen within the elongate body retracts the at least one spline [see fig.2-3].
Regarding claim 8, wherein each of the at least one electrode includes at least one sensor [0041].
Regarding claim 9, wherein the one or more spline (30) is a plurality of splines [see fig.2-3].
Regarding claim 10, wherein the one or more electrodes (24) is a plurality of electrodes [see fig.2-3].
Regarding claim 11, wherein the secondary medical device (28) has at least one electrode that is sized to be received within the lumen [0030][see fig.2-3].
Regarding claim 12, Stewart discloses a medical device (12), comprising:
an elongate body (16) having a proximal end and a distal end[fig.2-3]; a lumen slidably disposed within the elongate body, the lumen having a distal opening[fig.2-3]; a plurality of splines (30) slidably disposed within the elongate body and extending distally from the distal end of the elongate body, the plurality of splines having a distal portion with a distal tip and a proximal portion opposite the distal portion, the distal tip of the plurality of splines being coupled with the distal opening of the lumen [fig.2-3]; a plurality of electrodes (24) disposed on the distal portion of the plurality of splines (30); an expandable element, the plurality of splines surrounding the expandable element [0030-0031,0045,0046]; and a secondary medical device (28) being slidably disposed within the lumen and extending from the distal opening of the lumen [see figures 2-3].
13, wherein at least a portion of the distal portion of the plurality of splines is insulated [see fig.2-3]. 
Regarding claim 14, wherein the expandable element is a balloon[see fig.2-3, 7, 9, 12].
Regarding claim 15, wherein the lumen is longitudinally movable from a first position to a second position, movement of the lumen from the first position to the second position moves the plurality of splines from a first linear configuration to a second expanded configuration [see fig.2-3].
Regarding claim 16, wherein advancement of the lumen within the elongate body extends the plurality of splines and retraction of the lumen within the elongate body retracts the plurality of splines [see fig.2-3].
Regarding claim 17, wherein the plurality of electrodes includes at least one sensor [0041].
Regarding claim 18, wherein the secondary medical device (28) has at least one electrode that is sized to be received within the lumen [fig.2-3].
Regarding claim 19, wherein the secondary medical device is a guidewire (28) and at least a portion of the guidewire is sized to be received within the lumen[see fig.2-3][0030].
Regarding claim 20, Stewart discloses a medical system, comprising: a medical device (12) [see fig.1] comprising: an elongate body(16) having a proximal end and a distal end [fig.1-3]; a lumen slidably disposed within the elongate body, the lumen having a distal opening [0028][fig.1-3]; a plurality of spline (30) slidably disposed within the elongate body and extending distally from the distal end of 
a plurality of electrodes (24) disposed on the distal portion of the plurality of splines (30)[fig.1-3]; an expandable element, the plurality of splines surrounding the expandable element [0030-0031,0045,0046]; a secondary medical device(28) being slidably disposed within the lumen and extending from the distal opening of the lumen an energy generator (14) in communication with the plurality of electrodes, the energy generator having processing circuitry configured to:
deliver electroporation energy to the plurality of electrodes; receive data from the plurality of electrodes (24)([0044]); determine whether an alert condition is present based on the data received from the plurality of electrodes[0041]; and
at least one of cease a delivery of electroporation energy to the plurality of electrodes and prevent the delivery of electroporation energy to the plurality of electrodes when the processing circuitry determines the alert condition is present(e.g. para [0041])[abstract;[0009-0012][fig.1-13]].

Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunis et al US7850685.
Regarding claim 1, Kunis discloses a medical device, comprising:
an elongate body having(76) a proximal end and a distal end[see fig.1-3];
a lumen slidably disposed within the elongate body, the lumen having a distal opening[col.2,lines 17,19,37 and 39]; at least one spline(86) slidably disposed 
a secondary medical device(94) being slidably disposed within the lumen and extending from the distal opening of the lumen[see fig.1-2].
Regarding claim 12, Kunis discloses a medical device, comprising: an elongate body(76) having a proximal end and a distal end; a lumen slidably disposed within the elongate body, the lumen having a distal opening[col.2,lines 17,19,37 and 39]; a plurality of splines(86) slidably disposed within the elongate body and extending distally from the distal end of the elongate body, the plurality of splines having a distal portion with a distal tip and a proximal portion opposite the distal portion, the distal tip of the plurality of splines being coupled with the distal opening of the lumen[see fig.1-3]; a plurality of electrodes(92) disposed on the distal portion of the plurality of splines; an expandable element, the plurality of splines surrounding the expandable element[col.2,line 50]; and a secondary medical device(94) being slidably disposed within the lumen and extending from the distal opening of the lumen[see fig.1-3].
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cholette et al US2014/0276124.

Regarding claim 1, Cholette discloses a medical device (10), comprising: an elongate body having (12) a proximal end and a distal end[see fig.1-2,4-9];

a secondary medical device(26) being slidably disposed within the lumen and extending from the distal opening of the lumen[see fig.1-2,4-9].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avitall et al US2015/0157382, Avitall discloses a cryoablation method, system, and device that allows for real-time and accurate assessment and monitoring of PV occlusion and lesion formation without the need for expensive imaging systems and without patient exposure to radiation. The system includes a cryoballoon catheter with a cryoballoon, a distal electrode, a proximal electrode, and a temperature sensor. Impedance measurements recorded by the electrodes may be used to predict ice formation, quality of pulmonary vein occlusion, and lesion formation[abstract][see fig.1-5]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                        

/ROLAND DINGA/
Examiner